Arthur, J.
Errors relied upon by defendants-Weller and Stricker are that there is no finding’ by the court of guilt or conviction ; that the judgments are so indefinite and uncertain that they are void; that the judgments are indefinite, as there is no provision in said judgments as to when sentence is to commence *291or expire; that the sentences of defendants to six and nine months in the county jail are so severe and unusual that they should be set aside.
The error' assigned by defendant Chapman is that the court acted beyond its jurisdiction in finding him guilty and in imposing sentence upon him without trial by jury.
1. Criminal Law: iudgment: indefiniteness. I. Errors claimed by defendants Weller and Strieker are .wholly without merit. Defendants complain that there is no judicial determination of the guilt of defendants. It is sufficient to say on this point that each of these defendants entered a plea of guilty, and record ~ras made of the entering of such pleas, and judgments entered on the pleas, which record constitutes judicial determination of guilt. 'The judgments as to these defendants are not indefinite. It is true that the record does not recite the particular time when the sentences shall commence and when they shall end, but it does specify the length of time of such sentences, and that is sufficient on that point.
II. The serious complaint by defendants Weller and Stricker, the one most strenuously insisted upon, is that the sentences-imposed are unusual and too severe. What we said on this point in State v. Williams, 195 Iowa 374, is applicable in the instant case. We said:
“It is urged by appellant Williams that the fine imposed is excessive. This court is not in a position to intelligently review this claim. * * * A plea of guilty to the crime charged is not a justification or reason for the appellant to ask the special favor of this court in the matter of penalty. The statute authorizes, the infliction óf the penalty as recited in the instant' judgment, and the action of the trial court in imposing the maximum fine is consistent with present efforts to strictly enforce the provisions of the prohibitory law. ’ ’
It is well known that a gambling house is a serious menace in a community. Effects of its operation are exceedingly harm-ful. We find no warrant in the record for modifying the penalties imposed.
*2922. Ju~y: waiver in criminal cases. Results in affirmance as to appellants Stricker and Weller and reversal and remand for trial of the case as to appellant Chapman.-
*291III. Defendant Chapman could not waive trial by jury, arid the judgment of conviction and penalty imposed must be and are held to be void. State v. Williams, 195 Iowa 374.

*292
Affirmed in part; reversed in part.

Preston, C. J., Evans and Faville, JJ., concur.